DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/11/2019, 05/06/2020, 02/02/2021 have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger (reg. no. 59210) on February 1, 2022.
The application has been amended as follows: 
IN THE CLAIMS ():
Claim 14, line 9, "stifnesses" has been changed to --stiffnesses-- to remain consistent with the spelling in the specification.
Claim 14, line 12, "spring element" has been changed to --spring-- to remain consistent with the recitation in line 5.
Claim 20, line 3, "relating" has been changed to --relative-- to remedy what appears to be a typo. The specification states the second housing element is movable relative to the first housing element for stressing the disk springs.
Claim 25, line 3, “spring element” has been changed to –spring—


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious a pedal force simulator device configuration as claimed in claim 14 including wherein a spring that is elastically deformable by the pressure piston is situated within an axial receiving recess in at least one of the disk spring stacks which include at least two disk springs such that a second end of the spring is supported on a disk spring stack and a first end of the spring is supported on a pressure piston, etc.
While the prior art discloses a pedal force simulator device having spring stacks and a spring, there is no motivation to configure the structures such that the spring is situated within the disk spring stacks and supported by the spring stack in combination with the rest of the limitations as claimed absent impermissible hindsight. 
Claims 15-26 are allowed at least because they depend from allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weh (US 10053073), Weh (US 11059465), Weh (US 10773697), Anderson (US 10919507), Weh (US 10744984), Toyohira (US 8757734), Weh (US 10507812) all disclose pertinent pedal force simulators utilizing springs engaged with a pressure piston, some embodiments having both disk spring stacks and a coil spring, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        February 1, 2022